Citation Nr: 0029750	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for numbness in the 
right foot. 

2.  Entitlement to service connection for pain in the 
buttocks. 

3.  Entitlement to a compensable original rating for coronary 
artery disease. 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1974 and from January 1976 to January 1995.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida.  Thereafter, jurisdiction 
was transferred to the Montgomery, Alabama, Regional Office 
(hereinafter RO).  The additional development requested by 
the Board in its November 1998 remand has been accomplished, 
and this case is now ready for appellate review.  The 
Montgomery RO is the certifying RO.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no competent evidence demonstrating that the 
veteran has a chronic disability due to right foot numbness 
or pain in the buttocks that is etiologically related to 
service. 

3.  The veteran's coronary artery disease is not manifested 
by coronary occlusion or thrombosis or sustained anginal 
attacks. 

4.  The veteran's coronary artery disease does not require 
continuous medication or result in dyspnea, fatigue, angina, 
dizziness, or syncope with a workload of greater than 7 
metabolic equivalents (hereinafter METs) but not greater than 
10 METs. 

5.  There are no extraordinary factors associated with the 
service-connected coronary artery disease productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
CONCLUSIONS OF LAW

1.  A chronic disability associated with right foot numbness 
or pain in the buttocks was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  The criteria for an original compensable rating for 
coronary artery disease are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 
(1999); 38 C.F.R. § 4.104, DC 7005 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

The veteran has asserted that he currently has disability 
characterized by numbness in the right foot and pain in the 
buttocks that is the result of in-service pathology, and that 
service connection for these disabilities is therefore 
warranted.  A review of the evidence of record, however, 
reveals no competent evidence of record indicating that the 
veteran currently has a chronic disability associated with 
numbness in the right foot or pain in the buttocks that is 
etiologically related to service.  

There are service medical records reflecting treatment for 
right foot "tingling" and numbness, as well as for pain in 
the buttocks.  However, a bone scan conducted during service 
in February 1993 did not reveal any pathology associated with 
the buttocks, and the separation examination did not reflect 
any disability associated with either condition.  In fact, 
"good strength" in all muscle groups was noted at that 
time, and there was no muscle atrophy. 

The pertinent post-service evidence includes reports from an 
April 1995 VA examination in which the veteran complained 
about having pain in the right buttocks for several years.  
It was noted that several tests, including a bone scan, had 
failed to reveal any abnormalities that would explain this 
pain.  The diagnoses included minor right gluteal tendinitis.  
The veteran did not describe having any right foot numbness 
at this examination or at another VA examination conducted in 
that month.  An examination of the feet conducted at that 
time was negative, with no evidence of any rigidity, spasm, 
disturbance of circulation, swelling, calluses, loss of 
strength or sensory deficit.  The neurological examination 
also did not reveal any right foot numbness.  

Tingling in the feet was described by the veteran on an 
August 1995 private clinical report, but the examination of 
the lower extremities was negative at that time.   
Electromyographic testing conducted in December 1995 revealed 
no evidence of peripheral neuropathy and no abnormalities in 
the nerves of the right foot.  

The Board acknowledges the veteran was treated for right foot 
pain as well as pain in the buttocks during service.  
However, the separation examination does not reflect any 
chronic residuals associated with either condition, and the 
post-service clinical evidence described above does not 
contain any objective evidence suggesting that the veteran 
currently has a chronic disability due to right foot numbness 
or right foot numbness that can be attributed to service.  
This objective "negative" clinical evidence is of greater 
probative value than the "positive" evidence represented by 
the veteran's assertions.  Espiritu, 2 Vet. App. at 492, 495.  
Moreover, the medical treatise extract submitted by the 
veteran concerning spinal stenosis is of no probative value 
as it provides only general information, and nothing 
concerning the issue under consideration; namely, whether the 
veteran has a chronic disability associated with numbness in 
the right foot or pain in the buttocks that is related to 
service.  Accordingly, as the probative weight of the  
"negative" evidence outweighs that of the "positive," the 
claims for service connection for right foot pain and pain in 
the buttocks must be denied.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

II.  Increased Rating Claim

The regulations pertaining to the rating or cardiovascular 
disorders, to include arteriosclerotic heart disease/coronary 
artery disease, were changed, effective January 12, 1998.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the instant 
case, the Board will consider whether the veteran is entitled 
to a higher rating under both the old and the new regulations 
for the period beginning January 12, 1998; prior to that 
date, only the old regulations are applicable.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria for rating coronary artery disease in 
effect prior to January 12, 1998, a compensable rating was 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack with ordinary 
manual labor feasible.  38 C.F.R. § 4.104, DC 7005 (1995).  

Under the revised criteria for rating cardiovascular 
disorders, a compensable rating for coronary artery disease 
is warranted when a workload of greater than 7 but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or if continuous medication is  
required.  38 C.F.R. § 4.104, DC 7005 (1999).   

Service connection for coronary disease was granted by an 
August 1995 rating decision.  A noncompensable rating was 
assigned.  In light of the fact that the veteran has appealed 
this initial disability rating assigned for coronary artery 
disease, the adjudication below will include consideration of 
whether there is any basis for "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The pertinent clinical evidence includes reports for 
treatment for chest pain during service and some 
"borderline" electrocardiograms.  After service, an April 
1995 VA cardiovascular examination was essentially negative, 
but the examiner felt it was "most likely" that the veteran 
had coronary artery disease given the veteran's risk factors.  
The condition was said at the time to have been asymptomatic 
with no further treatment or testing indicated.  

The veteran was afforded a VA cardiovascular examination in 
February 1999 as requested by the Board in its November 1998 
remand.  The examiner indicated the he had reviewed the 
veteran's claims file, and the pertinent clinical history was 
summarized in detail.  This history included several cardiac 
work-ups to rule out a myocardial infarction, none of which 
demonstrated that this had occurred.  Also noted was a 
history of a thallium scan from August 1994 which was 
reportedly suggestive of minimal ischemia.  The veteran 
denied a history of angina or dyspnea, and that he walked at 
least three miles a day in his job.  He also said he is able 
to climb a few flights of stairs without losing his breath, 
but with labored breathing.  No history of dizziness or 
syncope was reported, and the veteran denied having a heart 
attack.  There was also no history of congestive heart 
failure or rheumatic heart disease, and it was not indicated 
that continuous medication was required for coronary artery 
disease. 

The physical examination conducted in February 1999 revealed 
no carotid bruits;  normal S1 and S2 readings; and no heart 
murmurs.  There was no peripheral edema, cyanosis or 
clubbing.  The lungs revealed slightly decreased breath 
sounds, but no rales or rhonchi were heard.  Blood pressure 
was recorded at 124/75.  Cholesterol was slightly elevated 
and the electrocardiogram was again borderline.  The chest X-
ray was essentially negative.  Exercise tolerance testing 
showed the veteran to exercise for nine minutes and forty 
three seconds with a maximum heart rate at 150 beats per 
minute, which was 88% of its predicted value; maximum blood 
pressure to 184/84 and a maximum work load to 11 METs.  The 
impression following the testing was good exercise tolerance 
with no chest pain or diagnostic ST changes.  Following the 
examination, the diagnosis was probable single vessel 
coronary artery disease, symptomatic, with no angina and 
previous abnormal thallium scan from August 1994.  Also 
diagnosed was borderline to mild hypercholesterolemia.  

Applying first the criteria for rating coronary artery 
disease in effect prior to January 12, 1998, to the clinical 
evidence summarized above, because this evidence does not 
reveal coronary occlusion or thrombosis or a history of a 
substantiated anginal attack, a compensable rating is not 
warranted under 38 C.F.R. § 4.104, DC 7005 (1995).  The Board 
has considered the veteran's assertions as to a higher level 
of disability, but the most probative clinical evidence to 
consider is the objective clinical evidence of record.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

As for a compensable rating under the criteria in effect from 
January 12, 1998, the exercise tolerance results conducted in 
conjunction with the most recent VA examination indicated the 
test was well tolerated at 11 METs, with no indication that 
it resulted in dyspnea, fatigue, angina, dizziness, or 
syncope.  Moreover, is has not been shown that veteran's 
coronary artery disease requires continuous medication.  
Accordingly, a compensable rating would not be warranted 
under 38 C.F.R. § 4.104, DC 7005 (1999).   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected coronary artery disease is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  As 
reported, the veteran is working, and reportedly able to walk 
three miles each day in the course of his duties.  

The Board has also reviewed the claim for a compensable 
rating mindful of the guidance of Fenderson.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable rating since the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a compensable 
rating is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a compensable rating is not warranted 
for any portion of the time period in question.
 
In short, the "negative" clinical findings reported above 
outweigh the "subjective" "positive" evidence represented 
by the veteran's contention that the symptomatology 
associated with his service-connected cardiovascular 
disability is more sever than is reflected by the 
noncompensable rating currently assigned.  See Francisco, 7 
Vet.  App. at 55.  Thus, as the "negative" evidence 
outweighs the "positive," the claim for an increased rating 
for coronary artery disease must be denied.  Gilbert, 1 Vet. 
App. at 49 


ORDER

Entitlement to service connection for right foot numbness is 
denied. 

Entitlement to service connection for pain in the buttocks is 
denied.

Entitlement to a compensable original rating for coronary 
artery disease is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 9 -


